Citation Nr: 1535631	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  12-24 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction of the case now resides with the RO in Fort Harrison, Montana.

In June 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record. 


FINDINGS OF FACT

1.  The Veteran has the following compensable service-connected disabilities: radiculopathy of the right upper extremity rated at 40 percent; headaches rated at 30 percent; depressive disorder rated at 30 percent; hard disc/osteophyte complex of the cervical spine rated at 30 percent; radiculopathy of the left upper extremity rated at 20 percent; and a surgical scar of the neck rated at 10 percent.  The combined service-connected disability rating is 90 percent.

2.  The evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, as the Board is granting the benefit sought in its entirety, there is no further need to discuss VA's efforts to comply with the duties to notify and assist. 

The Veteran seeks entitlement to a TDIU.  He contends that he is unemployable due to his service-connected disabilities.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  Id.  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The benefit of the doubt is given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

In this case, the Veteran has the following compensable service-connected disabilities: radiculopathy of the right upper extremity rated at 40 percent; headaches rated at 30 percent; depressive disorder rated at 30 percent; hard disc/osteophyte complex of the cervical spine rated at 30 percent; radiculopathy of the left upper extremity rated at 20 percent; and a surgical scar of the neck rated at 10 percent.  The combined service-connected disability rating is 90 percent.

The central inquiry in a claim for TDIU is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Evidence of record shows that the Veteran has been unemployed during the entire period on appeal.  In his claim for TDIU benefits, the Veteran reported working as a vocational rehabilitation supervisor.  He stated that he became too disabled to work in January 2009 due to symptoms of his service-connected disabilities.  He reported earning $96,000 in 2008, and that this amount was the most he ever earned in one year.  He reported completing four years of college study and a master's degree in education.  The Veteran stated that prior to his retirement he was having difficulty performing major job functions such as reaching, filing, using a computer mouse, and reading a screen.

In June 2009, the Veteran was afforded a VA examination to assess the severity of his service-connected disabilities.  The examiner noted the Veteran had chronic cervical spine pain that was most consistent with chronic neuralgia/nerve irritation.  The Veteran reported having constant symptoms for many years.  However, he had few indications for permanent nerve changes such as decreased muscle strength, muscle asymmetry or atrophy, or prolonged paresthesias and sensory disturbances.  The examiner noted the Veteran had "[i]mpressive degenerative changes" in the cervical spine that were more extensive than expected for somebody his age.  However, the Veteran did not currently show increased functional disability.  The Veteran attributed two-thirds of his headaches to his neck pain, which he reported as occurring a few minutes in duration and intensely painful.  The examiner stated these pains are probably more accurately described as muscle spasms which are part of the Veteran's chronic cervical spine pain.  As for the Veteran's bilateral upper extremity radiculopathy, the examiner stated there was no evidence of decreased muscle strength, muscle asymmetry or atrophy, and no prolonged paresthesias and sensory disturbances.  There was no increased functional disability noted.

In an October 2009 letter, the Veteran's private doctor states that following examination and treatment discussions with the Veteran, he recommended that the Veteran not return to "any type of competitive employment until such time he addresses potential surgical procedures on his cervical spine."  The doctor further notes that the Veteran's condition has been deteriorating over time. 

In November 2010, the Veteran was afforded a VA mental disorders examination, where he was noted to have a diagnosis of depression NOS (not otherwise specified) secondary to his neck pain.  The examiner noted the Veteran's long work history as a vocational counselor and head of a vocational counseling department.  The examiner stated the Veteran's depression was largely situational secondary to multiple losses due to his physical problems, and he noted the Veteran's depression would rapidly remit should his pain issues resolve.  The VA examiner stated the Veteran had occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to his mental disorder signs and symptoms.  Further, while the Veteran had some irritability secondary to depression, he had well-developed social skills and should be able to interact well with others in the workplace.

The Veteran submitted a September 2013 vocational assessment report in support of his claim.  The report notes the Veteran's service-connected disabilities and educational history which includes a bachelor's degree in secondary education and a master's degree in school guidance and counseling.  The report notes the Veteran's past work history includes work as a VA counseling psychologist and VA vocational rehabilitation and counseling officer.  The vocational consultant notes that the Veteran has skill-transferable components in investigating, litigating and writing.  These skills would be in social and welfare services, legal services and regulation, protection and related government services.  Possible occupations for the Veteran include work as a contact representative, supervisor of government services, social services aide, case aide and eligibility worker.

The vocational counselor stated the nature of the occupations identified for the Veteran are primarily sedentary occupations that require frequent to constant use of his upper extremities, as well as maintaining a static neck posture while performing clerical duties and utilizing computers.  The Veteran's non-exertional limitations preclude him from performing the job duties of sedentary/light physical demand level occupations and his exertional limitations preclude him from performing the job duties of medium/heavy physical demand level occupations.  Given the Veteran's residual capabilities, the vocational consultant concluded there were not a sufficient number of occupations available in the national economy in which the Veteran can be competitively employed.

In June 2015, the Veteran testified before the undersigned Veterans Law Judge.  He stated that he last worked in 2008 as the chief of the Vocational Rehabilitation and Employment office.  He stated that during the last two years of his employment, he was having trouble sitting at his computer, reading his computer screen, or use his telephone for any prolonged period of time.  He stated that the severity of these functional limitations worsened over time and ultimately resulted in his opting to take early retirement.  He stated that he worked for a brief period of time for the U.S. Census Bureau but had to quit because of pain in his arms and neck.  He reported experiencing numbness on his fingers and difficulty in grasping things with his hands.

In view of the totality of the evidence, the Board finds that the Veteran's service-connected disabilities render him unemployable.  The Veteran's educational and occupational history reflects that he is a college educated professional with work experience primarily dealing in vocational rehabilitation.  The findings discussed above reflect that work related to this education and occupational history would not be feasible due to persistent symptoms of his service-connected disabilities, in particular, his symptoms of chronic neck pain, bilateral upper extremity radiculopathy and neck pain that results in difficulty performing work typical in an office environment.

As a lay person, the Veteran is competent to testify to observable symptoms such as headaches, neck pain, and feelings of pain and numbness in his upper extremities.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007).  The Board finds the Veteran's statements that his service-connected disabilities impair his ability to perform his job to be credible.  The evidence reflects that the Veteran has an employment history that is limited to office work.  The evidence does not reflect that the Veteran has ever held any other type of job during his working career.  

The above discussion reflects that the evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities preclude him from obtaining or maintaining substantially gainful employment.  Thus, affording the Veteran the benefit of the doubt, the Board finds that the Veteran's service-connected disabilities preclude him from obtaining or maintaining substantially gainful employment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  Entitlement to a TDIU is warranted.


ORDER

A total disability rating based on individual unemployability is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


